Citation Nr: 0625791	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 1987 RO decision, which assigned a 10 percent 
evaluation for service-connected bilateral tinnitus.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to 
August 1986, with additional active service prior thereto 
totaling one year, one month, and three days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, which determined that 
no CUE occurred in a prior rating decision that granted 
the veteran 10 percent for his service-connected bilateral 
tinnitus. 


FINDINGS OF FACT

1.  The RO committed no factual or legal error that would 
have manifestly changed the outcome of its January 1987 
decision.

2.  The veteran has received the maximum schedular rating 
of 10 percent authorized under Diagnostic Code 6260 for 
his service-connected bilateral tinnitus.  


CONCLUSIONS OF LAW

1.  The claim of CUE in a January 1987 rating decision 
continuing a 10 percent rating for bilateral tinnitus is 
denied.  38 U.S.C.A. §§ 5103A, 5109A (West 2002); 38 
C.F.R. §§ 3.104, 3.105 (2005).

2.  There is no legal basis for the assignment of a 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus, to include separate 10 percent ratings for each 
ear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).

In the instant case the facts are not in dispute.  
Resolution of the veteran's appeal depends upon an 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As 
discussed below, the Board finds that the veteran is 
already in receipt of the maximum scheduler disability 
rating available for tinnitus under the applicable rating 
criteria.  This is true irrespective of whether the 
veteran has unilateral or bilateral tinnitus. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies 
of VCAA notice or assistance are moot.  See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


II. Law and Regulations
a. Clear and Unmistakable Error
Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] 
shall be final and binding on all field offices of [VA] as 
to conclusions based on the evidence on file at the time 
VA issues written notification in accordance with 38 
U.S.C. § 5104."  38 C.F.R. § 3.104(a).  Such a final 
decision may be subject to revision, however, in the 
presence of clear and unmistakable error, as described in 
38 C.F.R. § 3.105.  38 C.F.R. §§ 3.104(a), 3.105.  Thus, a 
prior RO decision will be accepted as correct unless CUE 
can be shown.  38 C.F.R. § 3.105(a).  

The criteria to determine whether CUE was present in a 
prior determination are as follows: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication 
in question.  Russell v. Principi, 3 Vet. App. 310 (1992); 
accord Richardson v. Nicholson, 20 Vet. App. 64, 68-69 
(2006) (setting forth CUE requirements).

CUE is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for the 
error. . . ."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993); accord Richardson, 20 Vet. App. at 68-69 (noting 
that "the error must have 'manifestly changed the outcome' 
of the prior decision").  If a claimant-appellant wishes 
to reasonably raise CUE there must be some degree of 
specificity as to what the alleged error is and, unless it 
is the kind of error that, if true, would be CUE on its 
face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  There is a presumption of validity to 
otherwise final decisions, and where such decisions are 
collaterally attacked--and a CUE claim is undoubtedly a 
collateral attack--the presumption is even stronger.  See 
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 
6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999) (expressly adopting the "manifestly 
changed the outcome" language used in Russell).


b. Smith v. Nicholson 
In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the 
Court held that the pre-1999 and pre-June 13, 2003 
versions of Diagnostic Code 6260 required the assignment 
of dual ratings for bilateral tinnitus.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the 
Smith decision.  The Federal Circuit, in its recent 
Smith v. Nicholson, 451 F.3d 1344, 1349-50 (Fed. Cir. 
2006) decision, concluded that the Court had erred in not 
deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. §§ 4.25(b), 4.87 and Diagnostic 
Code 6260, which limit a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, in July 2006, the 
Secretary lifted the stay of adjudication of tinnitus 
rating cases.  

c. Discussion
The veteran's CUE claim must fail, as the Federal Circuit 
has held that deference must be given to the VA's 
interpretation of 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which VA has construed as limiting a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Accordingly, there 
is no legal basis upon which to award a greater schedular 
evaluation for tinnitus, to include separate 10 percent 
ratings for each ear.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) ("where the law and not the evidence is 
dispositive . . . the appeal to the [Board should be] 
terminated because of the absence of legal merit or the 
lack of entitlement under the law").  The RO, in its 
January 1987 decision,  assigned the veteran's service-
connected tinnitus the maximum schedular rating available 
under the applicable regulations, and the April 2003 
rating decision correctly applied this prevailing legal 
authority.  Therefore, the outcome was not undebatably 
erroneous, and there was no CUE in the January 1987 RO 
decision assigning a 10 percent rating for the veteran's 
bilateral tinnitus.

The veteran continues to be in receipt of the maximum 
schedular rating of 10 percent authorized under Diagnostic 
Code 6260 for his service-connected bilateral tinnitus.  
There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, 
to include separate 10 percent ratings for each ear.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005); Smith, 
supra.


ORDER

The claim for CUE in a January 1987 rating decision 
assigning a 10 percent rating for the veteran's service-
connected bilateral tinnitus is denied.

A schedular evaluation in excess of 10 percent for 
tinnitus is denied.
  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


